Citation Nr: 0330505	
Decision Date: 11/05/03    Archive Date: 11/13/03

DOCKET NO.  90-45 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from 
April 11, 1989, to December 15, 1998, for lumbosacral strain 
with degenerative disc disease of the lumbosacral spine.  

2.  Entitlement to a rating in excess of 20 percent from 
December 16, 1998, for lumbosacral strain with degenerative 
disc disease of the lumbosacral spine.  

3.  Entitlement to disability benefits for Hodgkin's disease 
in the child of the veteran as a result of presumed exposure 
to Agent Orange herbicides.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from September 1966 
to September 1970, including service in the Republic of 
Vietnam during the Vietnam War.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Chicago, Illinois, Regional Office 
(RO).  When the veteran's appeal was last before the Board in 
May 2001, the issues pertaining to entitlement to increased 
evaluations for the veteran's service-connected lumbosacral 
spine disability were remanded to the RO for further 
development and readjudication.  Certain raised issues 
pertaining to presumed exposure to Agent Orange herbicides 
were referred to the RO for appropriate action.  In August 
2001, the veteran perfected an appeal of the denial of 
entitlement to disability benefits for Hodgkin's disease in 
the child of the veteran as a result of presumed exposure to 
Agent Orange herbicides.  That issue is ready for appellate 
review.  

The issues pertaining to entitlement to increased evaluations 
for the veteran's service-connected lumbosacral spine 
disability must be remanded to the RO for clarification and 
readjudication and will be addressed in the remand section 
below.  




FINDINGS OF FACT

1.  All evidence necessary for review of the issue of 
entitlement to disability benefits for Hodgkin's disease in 
the child of the veteran as a result of presumed exposure to 
Agent Orange herbicides has been obtained, and VA has 
satisfied the duty to notify the veteran of the law and 
regulations applicable to that claim and the evidence 
necessary to substantiate the claim.

2.  The veteran served on active duty from September 1966 to 
September 1970, including service in the Republic of Vietnam 
during the Vietnam War era.

3.  There are no disability benefits that can be awarded 
based upon the existence of Hodgkin's disease in the child of 
a veteran, including a veteran who has had presumed exposure 
to Agent Orange herbicides.


CONCLUSION OF LAW

There is no provision in the law or regulations for 
disability benefits for Hodgkin's disease in the child of the 
veteran as a result of presumed exposure to Agent Orange 
herbicides.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that disability benefits should be paid 
due to the fact that his son contracted Hodgkin's disease.  
The veteran alleges that his son's disability is the result 
of his (the veteran's) exposure to Agent Orange during his 
service in Vietnam. 

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the veteran's claim.

Veterans Claims Assistance Act 

As indicated in the May 2001 Board remand, a June 2001 letter 
from the RO, the June 2001 statement of the case, a June 2003 
Board remand, and an August 2001 letter from the RO, there 
was a significant change in veterans' law subsequent to the 
veteran's filing of his claim in September 1997.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminated the former statutory 
requirement that claims be well grounded.  This law also 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

There is no question as to substantial completeness of the 
veteran's application for VA benefits.  See 38 U.S.C.A. 
§ 5102 (West 2002).  In filing his claim for the benefit 
considered herein in May 1999, the veteran clearly identified 
the disability in question, the basis for the claim and the 
benefit.  The claim appeared substantially complete on its 
face. 

The former-well grounded claim requirement

The RO has denied the veteran's claim under the current 
standard of review, and not on the former basis of whether 
the claim submitted was well grounded.  See the June 2001 
statement of the case.  The VCAA had eliminated the concept 
of a well-grounded claim, and superseded the decision of the 
United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom Morton v. Gober, 14 Vet. App. (2000), in which the 
Court held that VA could not assist in the development of a 
claim that was not well grounded.

The current standard of review requires that after the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) 
(West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

As noted above, after notifying the veteran of the evidence 
needed to substantiate his claim, in the foregoing statement 
of the case the RO adjudicated the issue based on the 
substantive merits of the claim.  The veteran was given the 
opportunity to submit evidence and arguments in response.  
The Board finds, therefore, that it can consider the 
substance of the veteran's appeal without prejudice to him.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92.

The Board will apply the current standard of review in 
evaluating the veteran's claim below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran was notified of the governing laws and 
regulations and the information necessary to substantiate his 
claim by means of the discussions in the January 1998 rating 
decision and the June 2001 statement of the case.  In those 
decisions, the veteran was advised that there were no 
benefits payable based upon the veteran's son's development 
of Hodgkin's disease, notwithstanding the veteran's service 
in Vietnam during the Vietnam War Era.  Letters from the RO 
dated in June 2001 and August 2001 specifically advised the 
veteran of his rights and responsibilities under the VCAA.  
In those letters and in the June 2001 statement of the case, 
the veteran was advised what evidence he should submit and 
that VA would assist him in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Additionally, it is noted that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Federal Circuit Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCAA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In the instant case, the veteran was 
provided with initial notice of the provisions of the VCAA 
and its effect on the development of his claim in a June 2001 
letter from the RO.  That letter indicated, however, that the 
veteran had 60 days to respond and one year to preserve his 
standing for benefits under the original claim.  The veteran 
was provided with additional notice of the provisions of the 
VCAA in the June 2001 statement of the case and August 2001 
letter from the RO.  Given that the veteran has been fully 
advised of his rights and responsibilities under the VCAA, 
and given that he has had more than a full year to respond to 
that VCAA notice, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Duty to assist

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  The RO requested information from 
the veteran on an ongoing basis regarding potential VA and 
private treatment records that could assist the veteran in 
the pursuit of his claim.  Essentially, the veteran failed to 
disclose the location of any evidence that could assist him 
in the development of his claim.  The Board finds that the RO 
undertook a reasonably exhaustive request for evidence that 
would be favorable to the veteran's claim, and that any 
further efforts are not justified.  

In this case, VA's duties have been fulfilled to the extent 
required.  This is a claim for disability benefits for the 
veteran's son based upon the veteran's presumed exposure to 
Agent Orange herbicide.  The veteran was notified of the 
applicable laws and regulations (including the VCAA) 
pertaining to his claim.  The Board notes that the pertinent 
facts are not in dispute and the law is dispositive.  
Therefore, there is no additional information or evidence 
which could be obtained to substantiate this claim.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
further developing this case for the accumulation of 
additional evidence.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Relevant law and regulations

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. § 3.307(a) (2003).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram. 38 U.S.C.A. § 1116(a)(4) (West 
2002); 38 C.F.R. § 3.307(a)(6)(i) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2003) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2003) are also satisfied:  Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. 
§ 3.309(e) (2003).

The diseases listed at 38 C.F.R. § 3.309(e) (2003) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2003).

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  The Secretary evaluated numerous studies and 
other scientific evidence and concluded that there was 
insufficient credible evidence to establish an association 
between herbicide exposure and any condition not specifically 
named in 38 C.F.R. § 3.309(e).

In addition to the above, under the relevant laws and 
regulations, VA shall pay monetary allowance under Chapter 18 
of the Unites States Code to any child of a Vietnam veteran 
for any disability resulting from spina bifida suffered by 
such child.  See 38 U.S.C.A. § 1805(a) (West 2002); 38 C.F.R. 
§ 3.814 (2003).  This chapter applies with respect to all 
forms and manifestations of spina bifida except spina bifida 
occulta.  See 38 U.S.C.A. § 1802.  The provisions of 38 
C.F.R. § 3.814(c)(3) add that the term spina bifida means any 
form and manifestation of spina bifida except spina bifida 
occulta.

VAOPGCPREC 5-99 contains a discussion of the definitions of 
spina bifida contained in the Congressional Record, and cited 
during consideration of the legislation that led to Chapter 
18 of Title 38, United States Code.  The definitions were "a 
neural tube birth defect in which the bones of the spine fail 
to close over the spinal cord"; "when the spinal cord does 
not close fully"; and "the failure of the spine to close 
properly".  See VAOPGCPREC 5-99.

Analysis

The veteran's personnel records show that he served on active 
duty from September 1966 to September 1970, including service 
in the Republic of Vietnam during the Vietnam Era.  

While current law provides for monetary benefits for Vietnam 
veteran's children who are born with the congenital disorder 
of spina bifida, there is no provision in law for disability 
benefits or other monetary award for Hodgkin's disease in the 
children of veterans who served in Vietnam during the Vietnam 
Era.  There is no allegation that Hodgkin's disease is a 
manifestation or form of spina bifida.  

Despite the veteran's belief that his son's Hodgkin's disease 
is related to the veteran's presumed herbicide exposure 
during service in Vietnam, and despite the fact that 
Hodgkin's disease is presumed to be service connected in 
veterans who served in Vietnam during the Vietnam Era, there 
is no legal or regulatory provision for disability benefits 
for Hodgkin's disease in the children of veterans who served 
in Vietnam.  Because the law does not provide for the benefit 
being claimed by the veteran, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), appeal 
dismissed, 56 F.3d 79 (Fed. Cir. 1995).  

Again, the veteran is advised that the Board is bound by the 
laws enacted by Congress, the regulations of the Department, 
and the precedent opinions of the General Counsel.  See 38 
U.S.C.A. § 7104 (c).  The law is very clear in that the 
benefits to be awarded under the provisions of Chapter 18, 
Title 38 were meant to be limited to spina bifida, and were 
not meant to include any other disability, even those that 
are similar to or associated with spina bifida (which 
Hodgkin's disease is not).  The Board is bound by this law.  

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994), appeal dismissed, 56 F.3d 79 (Fed. 
Cir. 1995).  As there is no basis upon which VA benefits can 
be granted for a child of a veteran based upon the child's 
development of Hodgkin's disease, the claim is without legal 
merit and must therefore be denied.


ORDER

Entitlement to disability benefits for Hodgkin's disease in 
the child of the veteran as a result of presumed exposure to 
Agent Orange herbicides is denied as a matter of law.


REMAND

There has been a change in the law regarding the veteran's 
appeal for entitlement to a rating in excess of 20 percent 
from December 16, 1998, for lumbosacral strain with 
degenerative disc disease of the lumbosacral spine.  
Effective from September 26, 2003, VA amended its Schedule 
for Rating Disabilities under 38 C.F.R. § 4.71a (2003) by 
revising that portion of the musculoskeletal system 
diagnostic codes used in the evaluation of the spine.  
Diagnostic Codes 5285 through 5293 were replaced by 
Diagnostic Codes 5235 through 5243.  

Since this change in law occurred while the appeal was 
pending, VA must apply the version of the law that is more 
favorable to the veteran's claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  However, VA must apply the old 
law prior to the effective date of the new law.  See Green v. 
Brown, 10 Vet. App. 111, 116-19 (1997) and 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Since the veteran has 
not been provided notice of the new law, and the RO has not 
considered it, the case must also be remanded for those 
actions.

With respect to the issue of entitlement to a rating in 
excess of 10 percent from April 11, 1989, to December 15, 
1998, for lumbosacral strain with degenerative disc disease 
of the lumbosacral spine, the Board notes that the veteran 
submitted a statement in August 2003 wherein he indicated 
that he was no longer interested in "back pay or disability 
rating at that time."  He stated that he was now interested 
in an increased disability rating for the current status of 
his back disability.  In September 2003, the veteran's 
representative repeated the veteran's statements regarding 
"back pay."  It is unclear from these statements whether 
the veteran wishes to withdraw his claim for an increased 
evaluation during the time period from April 11, 1989 to 
December 15, 1998.  Consequently, the veteran should be 
contacted and asked to clarify his intentions.  

This case is REMANDED to the RO for the following:

1.  The RO must perform a review of the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  See 
Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) and Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  

2.  The veteran should be contacted and 
asked to clarify his intentions with 
regard to the issue of entitlement to a 
rating in excess of 10 percent from April 
11, 1989, to December 15, 1998, for 
lumbosacral strain with degenerative disc 
disease of the lumbosacral spine.  The 
veteran should be informed that if he 
wishes to withdraw that issue from 
appellate status, he must do so in 
writing.  

3.  The RO should schedule the veteran for 
another VA orthopedic examination by an 
appropriate specialist, to determine the 
current nature and severity of his 
service-connected lumbosacral spine 
disability.  The claims folder should be 
sent to the examiner for review of 
pertinent documents.  All indicated tests 
and studies should be accomplished and the 
findings then reported in detail.  The 
examiner should set out in degrees both 
the forward flexion and combined ranges of 
motion of lumbosacral spine.  The examiner 
should also rule in or rule out whether 
there is present as a result of the 
veteran's lumbosacral spine disorder such 
pathology as muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  The examiner should also be 
asked to identify in the report of the 
examination, whether or not there is found 
ankylosis of the lumbosacral spine, and if 
so, whether it is considered favorable or 
unfavorable.  The examiner should also 
identify whether there is cord 
involvement, or abnormal mobility 
requiring a brace.  The examiner should 
also identify whether intervertebral disc 
syndrome is manifest in the lumbosacral 
spine and, if so, whether it is a 
manifestation of or related to the 
service-connected lumbosacral spine 
disorder.  The examiner should further 
identify the number and duration of 
incapacitating episodes caused by the 
veteran's service-connected lumbosacral 
spine disability during the past 12 
months.  The report of the examination 
should be associated with the claims file.  

3.  Thereafter, the RO should consider all 
of the evidence of record and readjudicate 
the appellant's claim(s).  Consideration 
should be given to the amended Diagnostic 
Codes under 38 C.F.R. § 4.71a (2003) used 
in the evaluation of the spine, namely 
Diagnostic Codes 5235 through 5243.  If a 
complete grant of the claim(s) remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim(s) for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue(s) currently on 
appeal.  The revised provisions of 
Diagnostic Code 5235 through 5243, 
effective from September 26, 2003 should 
be set out in detail.  An appropriate 
period of time should be allowed for 
response.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003)

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



